IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11343
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

ROSENDO PEDRAZA-CORDOVA, a/k/a
Rosendo Morales-Cordova,

                                     Defendant-Appellant.

                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:98-CR-240-ALL
                       ---------------------

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Rosendo Pedraza-Cordova

(“Cordova”) has filed a motion to withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).    Cordova has moved

this court to dismiss court-appointed counsel and to appoint a

new attorney for appeal.    Cordova’s motion for appointment of

substitute counsel is DENIED.    Our review of the brief filed by

counsel and of the record discloses no nonfrivolous point for

appeal.   Accordingly, the motion for leave to withdraw is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             O R D E R
                           No. 98-11343
                               - 2 -

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.